PURNELL, District Judge.
This cause having been certified by the referee for review, and having this day been heard, E. F. Aydlett, Esq., representing G. M. Davis, the claimant, P. H. Williams and J. B. Leigh, representing creditors, having filed a brief and being heard; after a careful examination of the record herein, it is considered, ordered, and adjudged that the opinion of the referee, Charles Guirkin, be and the same is hereby in all respects affirmed. The reasons stated by the referee for his conclusions are clear and sound, and while other reasons might be stated it is deemed unnecessary to do so at this time.
It is therefore considered, ordered, and adjudged that the claim of G. M. Davis be not allowed as a secured claim or a claim against the firm of Jones, Raper & Co., bankrupts.